      Case 3:21-cv-00112-KGB-ERE Document 2 Filed 06/17/21 Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS
                          NORTHERN DIVISION

LISA RYAN MURPHY                                                          PLAINTIFF
ADC #760343

V.                         NO. 3:21-cv-00112-KGB-ERE

STENNIT, et al.                                                       DEFENDANTS

           INITIAL ORDER FOR PRO SE PRISONER-PLAINTIFFS

       You have filed this federal civil rights lawsuit pro se, that is, without the help
of a lawyer. There are rules and procedures that you must follow in order to proceed
with your lawsuit, even though you are not a lawyer.

       First: Follow All Court Rules. You must comply with the Federal Rules of
Civil Procedure as well as Local Rules for the Eastern District of Arkansas. Copies
of rules can be found in the prison library.

      In particular, Local Rule 5.5(c)(2) explains requirements for plaintiffs, like
you, who are not represented by a lawyer:

      1.     You must promptly notify the Clerk and the other parties in the case of
             any change in address. You must inform the Court if you are transferred
             from one unit to another. Notifying the Court of your change in address
             is especially important if you are released from custody while your
             lawsuit is pending. If you do not keep the Court informed as to your
             current address, your lawsuit can be dismissed.
      2.     You must monitor the progress of your case and prosecute the case
             diligently.
      3.     You must sign all pleadings and other papers filed with the Court, and
             each paper you file must include your current address.
      4.     If you fail to timely respond to a Court Order directing action on your
             part, the case may be dismissed, without prejudice.

      Second: Pay the Filing Fee. Every civil case filed by a prisoner –including
this one – requires the plaintiff to pay a filing fee either at the beginning of the
      Case 3:21-cv-00112-KGB-ERE Document 2 Filed 06/17/21 Page 2 of 3




lawsuit or, if eligible, to apply to proceed in forma pauperis (IFP) and pay the filing
fee in monthly installments.

Because of your litigation history, you are not eligible for IFP status in federal court
absent an allegation that you are in imminent danger of serious physical injury.1 28
U.S.C. § 1915(g). Here, you have not pleaded facts to indicate that you are in
imminent danger of serious injury.

If you wish to proceed with this action, you must pay the $402.00 filing fee
within 30 days or plead facts that show you are in imminent danger of serious
physical injury. Failure to pay the fee or plead facts showing you are in
imminent danger will result in dismissal of this case.

       Third: No Right to Appointed Counsel. This is a civil case. Unlike criminal
cases, there is no right to have an appointed lawyer in a civil case. If your case
proceeds to a trial, however, a lawyer may be appointed to assist you before trial.

       Fourth: Do Not File Your Discovery Requests. Discovery requests, such as
interrogatories and requests for documents, are not to be filed with the Court.
Instead, discovery requests should be sent to counsel for the defendant (or directly
to the defendant if he or she is not represented by a lawyer). See FED. R. CIV. P. 5(d).
Do not mail discovery requests to Defendants’ counsel (or a pro se Defendant) until
that Defendant has filed an answer or motion to dismiss.

      Fifth: Do Not Send Documents to Court Except in Two Situations. You
may send documents or other evidence to the Court only if attached to a motion for
summary judgment or in response to a motion for summary judgment; or if the Court
orders you to send documents or other evidence.

        Sixth: Provide a Witness List. If your case is set for trial, as your trial date
approaches, you will be asked to provide a witness list. After reviewing the witness
list, the Court will subpoena necessary witnesses.


1
  The following dismissals constitute “strikes” against Ms. Murphy for purposes of
determining eligibility for IFP status: Murphy v. Faust, et al., E.D. Ark. No. 1:14-cv-
00127-JM; Murphy v. Culclager, et al., E.D. Ark. No. 1:15-cv-00027-BSM; Murphy v.
Robinson, et al., E.D. Ark. No. 1:15-cv-00047-JM; Murphy v. Fisk, et al., E.D. Ark. No.
1:15-cv-00050-BSM; Murphy v. Kelly, et al., E.D. Ark. No. 1:15-cv-00044-JM.

                                           2
      Case 3:21-cv-00112-KGB-ERE Document 2 Filed 06/17/21 Page 3 of 3




      IT IS THEREFORE ORDERED THAT:

      Within 30 days of this Order, you must pay the $402.00 filing fee or plead

facts showing you are in imminent danger. If you fail to comply with this Order, the

lawsuit will be dismissed.

      IT IS SO ORDERED this 17th day of June, 2021.




                                      ___________________________________
                                      UNITED STATES MAGISTRATE JUDGE




                                         3
